966 F.2d 1442
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Steven Wayne GOODMAN, Plaintiff-Appellant,v.Ann Tyler GODSON;  Leslie Perez;  J. A. Urban;  Vincint A.Tassa, JR., Defendants-Appellees.
No. 92-6105.
United States Court of Appeals,Fourth Circuit.
Submitted:  April 23, 1992Decided:  July 7, 1992

Steven Wayne Goodman, Appellant Pro Se.
Before RUSSELL, MURNAGHAN, and LUTTIG, Circuit Judges.
OPINION
PER CURIAM:


1
Steven Wayne Goodman appeals from the district court's order denying relief under 42 U.S.C. § 1983 (1988).  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.*  Goodman v. Godson, No. CA-91-831-2 (E.D. Va.  Dec. 23, 1991).  The district court ordered the action dismissed without prejudice to allow Goodman to exhaust his state court remedies because he was attacking the validity of his conviction.  The court's judgment, however, does not reflect that the dismissal was without prejudice.  Pursuant to 28 U.S.C. § 2106 (1988), we modify the judgment to reflect that these claims are dismissed without prejudice.  We deny Goodman's motion to expedite his appeal.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED AS MODIFIED

2
FN*Goodman filed in this Court motions for court-appointed counsel, for bail pending appeal, for a hearing in this Court to address his motions, for a stay of criminal proceedings pending this appeal, for injunctive relief against various law enforcement agencies, for a federal investigation of the charges against him, for this Court to intervene in the criminal proceedings, to set aside the guilty verdict, to disqualify Commonwealth Attorneys Sandra Sylvester and Paul Ebert, to dismiss Goodman's court-appointed counsel, Rossi Alston, for this Court to rule on Goodman's amended lawsuit, and for injunctive relief against the Superintendent, Adult Detention Center.  Because Goodman's appeal is without merit, we deny all of these motions.